DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on September 7, 2021 is acknowledged.
Claims 9-11 and 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 7, 2021.
Claims 1-8 and 12-14 are currently being examined.

Specification
The substitute specification filed February 8, 2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Koene et al. (US 2009/0298369). 
Regarding claims 1, 3 and 6, Koene (Paragraph 53) teaches additive particles dispersed in a coating material. The coating material (Abstract and Paragraph 59) provides a coating with a contact angle of greater than 150° (superhydrophobic) and the additive particles impart the superhydrophobicity. While Koene does not explicitly state that the composition has bulk superhydrophobic properties, given that the particles are dispersed within the coating material and provide the superhydrophobic properties, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the coating material would have bulk superhydrophobic properties. The particles include carrier microparticles that can have a nanometric size and be formed from metal oxides (metal compound nanoparticles) and nanoparticles that can be formed from silica (Paragraphs 38-40) that can be treated with a polysiloxane (hydrophobic polymer) that enhances the superhydrophobicity of the particles (Paragraphs 44-45).
Regarding claim 2, the coating composition can be solidified (Paragraphs 53-54).
Regarding claim 4, the polysiloxane can be polydimethylsiloxane (Paragraph 45).
.

Claims 1-3, 6 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al. (US 2015/0044420).
Regarding claims 1, 3 and 6, Nowak (Paragraph 5) teaches a coating that exhibits a water contact angle of greater than 90° that can retain its properties after erosion (Paragraph 21) (bulk hydrophobic). The contact angle range fully encompasses a superhydrophobic contact angle range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The coating can have a polysiloxane matrix (Paragraph 22), silica nanoparticles (Paragraph 28) and third particles, such as CaSiO3 with a dimension in the nanometer range (Paragraphs 29-30).
Regarding claim 2, the coating can be solidified (Paragraph 49).
Regarding claim 12, the composition can further comprise second particles with a particle size range from about 100 nm to 10,000 nm (0.1 to 10 microns).
Regarding claim 13, the second particles can be polytetrafluoroethylene (Paragraph 26).
Regarding claim 14, the metal compound nanoparticles can have an aspect ratio of 1.5 to 10 (Paragraph 30). 

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al. (US 2015/0044420) as applied to claim 1 above, and further in view of Sankar et al. (Hydrophobic and Metallophobic Surfaces: Highly Stable Non-wetting Inorganic Surfaces Based on Lanthanum Phosphate Nanorods).
Regarding claims 6 and 7, as stated above, Nowak teaches a hydrophobic composition that meets the limitations of claim 1. Nowak teaches acicular metal oxide particles as the third particles (Paragraph 25).
The particles are metal oxide particles, not phosphate salts of a rare earth metal.
Sankar (Abstract) teaches that LaPO4 (lanthanum (III) phosphate) nanorods are more hydrophobic than metal oxides. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the acicular metal oxides of Nowak with lanthanum phosphate nanorods, in order to have a filler that improves the hydrophobicity of the composition and is intrinsically more hydrophobic than a metal oxide.
Regarding claim 8, Nowak (Paragraph 30) teaches that the third particles can have a diameter of about 100 nm and a length from about 500 to 20,000 nm (0.5 to 20 microns).

Conclusion
The additional X references cited in the International Search Report are cumulative to the rejections of record.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        





September 13, 2021